Exhibit 10.101
LETTER AGREEMENT
November 26, 2008
Digital Angel Corporation
490 Villaume Avenue
South St. Paul, MN 55075
Attention: President
Re: Amendment to Notes
Ladies and Gentlemen:
Reference is made to (a) the Securities Purchase Agreement dated as of
August 31, 2007 between Digital Angel Corporation f/k/a Applied Digital
Solutions, Inc. (the “Company”) and Kallina Corporation (“Kallina”) (as amended,
restated, modified and/or supplemented from time to time, the “Kallina SPA”);
(b) the Secured Term Note dated as of August 31, 2007 from the Company in favor
of Kallina in the original principal amount of $7,000,000 (as amended, restated,
modified and/or supplemented from time to time, the “2007 Kallina Note”); and
(c) the other Related Agreements as defined in the Kallina SPA (collectively
with the Kallina SPA, the 2007 Kallina Note and all instruments, documents and
agreements related thereto, the “Existing Kallina Agreements”). Capitalized
terms used herein that are not defined shall have the meanings given to them in
the Kallina SPA.
Reference is also made to the (a) the Securities Purchase Agreement dated as of
August 24, 2006 between the Company and Laurus Master Fund, Ltd. (“Laurus”) (as
amended, restated, modified and/or supplemented from time to time, the “Laurus
SPA”); (b) the Secured Term Note dated as of August 24, 2006 from the Company in
favor of Laurus in the original principal amount of $13,500,000 (as amended,
restated, modified and/or supplemented from time to time, the “2006 Laurus
Note,” and collectively with the 2007 Kallina Note, the “Notes”); and (c) the
other Related Agreements as defined in the Laurus SPA (collectively with the
Laurus SPA, the 2006 Laurus Note and all instruments, documents and agreements
related thereto, the “Existing Laurus Agreements,” and collectively with the
Existing Kallina Agreements, the “Existing Agreements”).
As you are aware, by way of one or more instruments of partial assignment,
Kallina’s and Laurus’ respective rights in and interests under the Existing
Kallina Agreements and the Existing Laurus Agreements, respectively, were
assigned to one or more of the following entities: Valens Offshore SPV II, Corp.
(“Valens Offshore II”), Valens U.S. SPV I, LLC (“Valens U.S.”), Valens Offshore
SPV I, Ltd. (“Valens Offshore I”) and PSource Structured Debt Limited
(“PSource,” and collectively with Kallina, Laurus, Valens Offshore II, Valens
U.S. and Valens Offshore I, each a “Laurus/Kallina Related Party” and
collectively, the “Laurus/Kallina Related Parties”).

 

1



--------------------------------------------------------------------------------



 



The Company has requested that the Laurus/Kallina Related Parties amend the
Notes and the Laurus/Kallina Related Parties are willing to do so on the terms
and conditions set forth below.
In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
(a) Subject to satisfaction of the conditions precedent set forth below, the
Notes are hereby amended as follows:
(i) The 2007 Kallina Note is hereby amended by deleting Section 1.3 thereof and
replacing such section in its entirety with the following:
“1.3 Principal Payments. Amortizing payments of the Principal Amount shall be
made by the Company on the first business day of each month through and
including the Maturity Date (each, an “Amortization Date”). The Company shall
make monthly payments to the Holder on each Amortization Date. Each monthly
payment of the outstanding Principal Amount due during the period commencing
December 1, 2008 through and including April 1, 2009 is to be in the amount of
$42,143.61 and each monthly payment of the outstanding Principal Amount due
during the period commencing May 1, 2009 through and including January 1, 2010
is to he in the amount of $75,095.39, together, in each case, with any accrued
and unpaid interest on such portion of the Principal Amount plus any and all
other unpaid amounts which are then owing under this Note, the Purchase
Agreement and/or any other Related Agreement (collectively, the “Monthly
Amount”). Any outstanding Principal Amount together with any accrued and unpaid
interest and any and all other unpaid amounts which are then owing by the
Company to the Holder under this Note, the Purchase Agreement and/or any other
Related Agreement shall be due and payable on the Maturity Date.”
(ii) The 2006 Laurus Note is hereby amended by deleting Section 1.3 thereof and
replacing such section in its entirety with the following:
“1.3 Principal Payments. Amortizing payments of the aggregate principal amount
outstanding under this Note at any time (the “Principal Amount”) shall be made
by the Company on the first business day of each month through and including the
Maturity Date (each, an “Amortization Date”). The Company shall make monthly
payments to the Holder on each Amortization Date. Each monthly payment of the
outstanding Principal Amount due during the period commencing December 1, 2008
through and including April 1, 2009 is to be in the amount of $66,189.73 and
each monthly payment of the outstanding Principal Amount due during the period
commencing May 1, 2009 through and including January 1, 2010 is to be in the
amount of $133,237.95, together, in each case, with any accrued and unpaid
interest on such portion of the Principal Amount plus any and all other unpaid
amounts which are then owing under this Note, the Purchase Agreement and/or any
other Related Agreement (collectively, the “Monthly Amount”). Any outstanding
Principal Amount together with any accrued and unpaid interest and any and all
other unpaid amounts which are then owing by the Company to the Holder under
this Note, the Purchase Agreement and/or any other Related Agreement shall be
due and payable on the Maturity Date.”

 

2



--------------------------------------------------------------------------------



 



(b) To induce the Laurus/Kallina Related Parties to, among other things, agree
to the amendments set forth above, the Company:
(i) acknowledges, agrees, ratifies and confirms that, in consideration of the
amendments set forth above, the holders of the Notes have earned, and the
Company shall pay to such holders, a payment (the “Deferral Payment”) in the
aggregate amount of $800,000 (subject to increase as set forth in clause
(d)(i)(C) below), which Deferral Payment shall be deemed fully earned on the
date hereof and shall not be subject to rebate or proration for any reason. The
Deferral Payment shall be due and payable by the Company to the holders of the
Notes ($168,621 to Valens Offshore II and $631,379 to PSource, or otherwise in
accordance with the instructions of LV Administrative Services, Inc., as the
administrative agent for the holders of the Notes (“Agent”)), on the earliest of
(the “Deferral Payment Due Date”): (I) the Maturity Date (as defined in the
Notes), (II) the date on which the Notes are prepaid at the option of the
Company or (III) the date on which the indebtedness evidenced by the Notes is
paid in full or otherwise becomes due upon acceleration after the occurrence of
an Event of Default (as defined in each Note). The fair market value of the
Deferral Payment received in consideration of the amendments herein made by
holders of the Notes hereunder shall be treated for U.S. federal income tax
purposes as a payment of additional interest. The parties further agree to file
all applicable tax returns in accordance with such characterization and shall
not take a position on any tax return or in any judicial or administrative
proceeding that is inconsistent with such characterization. Notwithstanding the
foregoing, nothing contained in this paragraph shall or shall be deemed to
modify or impair in any manner whatsoever the Company’s obligations from time to
time owing to the holders of Notes.
(A) (1) The Company shall have the option (subject to the limitation set forth
in clause (b)(i)(A)(3) below) to pay the Deferral Payment either in cash or in
shares of the Company’s common stock (the “Common Stock”), or a combination of
both. The number of shares of Common Stock to be issued to the holders of the
Notes (in their capacity as recipients of such Common Stock, each a “Stock
Recipient”) if the Company elects to issue shares of Common Stock as payment of
some or all of the Deferral Payment shall be based on a twenty percent (20%)
discount to the VWAP of the Common Stock for the ten (10) Trading Days
immediately preceding the Deferral Payment Due Date. “VWAP” means, as of any
date of determination, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or nearest preceding date) on the Trading Market on which the Common
Stock is then listed or quoted as reported by Bloomberg Financial L.P. (based on
a Trading Day from 9:30 a.m. Eastern Time to 4:00 p.m. Eastern Time); (b) if the
Common Stock is not then listed or quoted on a Trading Market and if prices for
the Common Stock are then quoted on the OTC Bulletin Board, the volume weighted
average price of the Common Stock for such date (or nearest preceding date) on
the OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted on
the OTC Bulletin Board and if prices for the Common Stock are then reported in
the “Pink Sheets” published by the Pink Sheets, LLC (or a similar organization
or agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Agent. “Trading Day” means (a) a day on
which the Common Stock is traded on a Trading Market, or (b) if the Common Stock
is not traded on a Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) of (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close. “Trading Market” means
any of the NASD Over The Counter Bulletin Board, NASDAQ Capital Market, the
NASDAQ Global Market, the American Stock Exchange or the New York Stock
Exchange. Common Stock to be issued by the Company as payment of the Deferral
Payment shall be referred to herein as “Deferral Payment Shares.”

 

3



--------------------------------------------------------------------------------



 



(2) In the event that the Company elects, and is permitted by the terms of this
Letter Agreement, to pay any portion of the Deferral Payment by way of the
issuance of Common Stock, the Company shall cause its transfer agent to transmit
the certificates representing the Deferral Payment Shares to the applicable
Stock Recipient(s) by crediting the accounts of Stock Recipient(s)’ designated
broker with the Depository Trust Corporation (“DTC”) through its Deposit
Withdrawal Agent Commission (“DWAC”) system, in accordance with the instructions
of Agent, on the Deferral Payment Due Date.
(3) Notwithstanding anything herein to the contrary, in no event shall the
Company be entitled to pay any portion of the Deferral Payment in Common Stock
in excess of that portion of the Deferral Payment upon the payment of which in
Common Stock the sum of (x) the number of shares of Common Stock beneficially
owned by the applicable Stock Recipient and its Affiliates (other than shares of
Common Stock which may be deemed beneficially owned through the unexercised or
unconverted portion of any security of the applicable Stock Recipient and its
Affiliates subject to a limitation analogous to the limitations contained
herein), and (y) the number of shares of Common Stock issuable upon the payment
of the portion of the Deferral Payment with respect to which the determination
of this proviso is being made would result in beneficial ownership by such Stock
Recipient and its Affiliates of any amount greater than 9.99% of the then
outstanding shares of Common Stock (whether or not, at the time of such
issuance, the Stock Recipient and its Affiliates beneficially own more than
9.99% of the then outstanding shares of Common Stock). As used herein, the term
“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act. For purposes of the second preceding sentence,
beneficial ownership shall be determined in accordance with Section I3(d) of the
Securities Exchange Act of 1934, as amended, and Regulations 13D-G thereunder,
except as otherwise provided in clause (x) of such sentence. For any reason at
any time, upon written or oral request of the Agent, the Company shall within
one (1) business day confirm orally and in writing to the Agent the number of
shares of Common Stock outstanding as of any given date. Any portion of the
Deferral Payment which may not be paid in Common Stock as a result of the
application of the terms of this clause (b)(i)(A)(3) shall be paid by the
Company in cash on the Deferral Payment Due Date.
(4) In the event that any Stock Recipient or any assignee of any Stock Recipient
attempts to sell any of the Deferral Payment Shares after the date which is six
(6) months from the date such Deferral Payment Shares shall have been issued to
the applicable Stock Recipient and is unable, for any reason, to do so pursuant
to an exemption to registration under Rule 144, the Company shall, upon demand
of a Stock Recipient or any assignee of the Deferral Payment Shares, file a
registration statement within twenty-one (21) days of such demand covering such
Deferral Payment Shares, use its best efforts to have such registration
statement become effective within ninety (90) of its filing (the “90 Day
Period”) and enter into a registration rights agreement in favor of the
applicable Stock Recipient and any and all assignees of the Deferral Payment
Shares in form and substance satisfactory to such Stock Recipient and such
assignees. The Company’s obligations under this paragraph shall (i) no longer be
required if each Stock Recipient and each assignee thereof is able to sell the
Deferral Payment Shares pursuant to an exemption to registration under Rule 144
prior to the expiration of the 90 Day Period and (ii) terminate one year
following the issuance of the Deferral Payment Shares so long as each Stock
Recipient and each assignee of the Stock Recipients are, at such date of
determination, Rule 144 eligible without any volume restriction. The failure of
the Company to cause the registration statement to become effective and to
remain effective as provided herein shall not convey to any Stock Recipient or
any assignee of the Deferral Payment Shares any rights to the recovery of
monetary and or liquidated damages.

 

4



--------------------------------------------------------------------------------



 



(B) The Company acknowledges, agrees, ratifies and confirms that its failure to
pay the Deferral Payment (whether in cash or by delivery of the original stock
certificates evidencing the Deferral Payment Shares) on or prior to the Deferral
Payment Due Date shall constitute an Event of Default under and as defined in
each Existing Agreement where such term is defined; and
(ii) covenants and agrees that, as of the date of the issuance of the Deferral
Payment Shares to the applicable Stock Recipient(s), except as disclosed in the
Company’s Exchange Act Filing and the disclosure schedule attached to the Letter
Agreement dated as of September 30, 2008 by and among the Laurus/Kallina Related
Parties, the Company, Destron Fearing Corporation, Digital Angel Technology
Corporation, Digital Angel International, Inc. and Fearing Manufacturing Co.
Inc. (the “September 2008 Omnibus Amendment Letter”) (A) other than the Deferral
Payment Shares, there shall be no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal), proxy
or stockholder agreements, or arrangements or agreements of any kind for the
purchase or acquisition from the Company of any of its securities, (B) the
issuance of the Deferral Payment Shares will not result in a change in the price
or number of any securities of the Company outstanding under anti-dilution or
other similar provisions contained in or affecting any such securities, (C) all
issued and outstanding shares of the Company’s common stock shall have been duly
authorized and validly issued and shall be fully paid and nonassessable, (D) the
rights, preferences, privileges and restrictions of the shares of the Company’s
common stock shall he as stated in the Company’s Certificate of Incorporation as
amended through the date hereof, (E) the Deferral Payment Shares shall be
validly issued, fully paid and nonassessable, and will be free of any liens or
encumbrances, (F) the Deferral Payment Shares shall not be subject to any
preemptive rights or rights of first refusal that shall not have not been
properly waived or complied with and (G) all issued and outstanding shares of
the Company’s capital stock shall have been and shall be issued in compliance
with all applicable state and federal laws concerning the issuance of
securities.
(c) To induce the Laurus/Kallina Related Parties to, among other things, agree
to the amendments set forth above, each of the undersigned (other than the
Laurus/Kallina Related Parties):
(i) acknowledges, agrees, ratifies and confirms that all of the terms,
conditions, representations and covenants contained in the Existing Agreements
to which it is a party are in full force and effect and shall remain in full
force and effect after giving effect to the execution and effectiveness of this
letter agreement (this “Letter Agreement”);
(ii) acknowledges, agrees, ratifies and confirms that the defined term
“Obligations” under the Master Security Agreement dated August 31 2007 from the
Company in favor of Kallina, the Stock Pledge Agreement dated as of August 31,
2007 by and among Kallina, the Company, Computer Equity Corporation, Destron
Fearing Corporation f/k/a Digital Angel Corporation and Digital Angel Technology
Corporation, the Master Security Agreement dated August 24, 2006 from the
Company in favor of Laurus and the Stock Pledge Agreement dated as of August 24,
2006 by and between Laurus and the Company, each as amended, restated, modified
and/or supplemented from time to time, include, without limitation, all
obligations and liabilities of the Company under this Letter Agreement;
(iii) acknowledges, agrees, ratifies and confirms that (A) the occurrence of a
breach and/or an Event of Default under this Letter Agreement shall constitute a
breach and/or an Event of Default under each of the Existing Agreements and
(B) the occurrence of a breach and/or an Event of Default under any of the
Existing Agreements shall constitute a breach and/or an Event of Default under
this Letter Agreement;
(iv) represents and warrants that no offsets, counterclaims or defenses exist as
of the date hereof with respect to the undersigned’s obligations under the
Existing Agreements to which they are a party;

 

5



--------------------------------------------------------------------------------



 



(v) acknowledges, agrees, ratifies and confirms (A) that the security interest
grants and pledges to each of Kallina and Laurus set forth in the Existing
Agreements extend to each Laurus/Kallina Related Party, as assignees of Kallina
and Laurus or their assignees, to the extent such Laurus/Kallina Related Parties
have heretofore been assigned an interest in an Existing Agreement, (B) that the
grant by the Company and each of the undersigned parties which have granted a
security interest to Kallina and/or Laurus and/or any of the other
Laurus/Kallina Related Parties under the Existing Agreements (each, a “Security
Party” and collectively, the “Security Parties”) extends to and covers all
assets (including, without limitation, the equity interests owned by such
Security Party) of each Security Party as more specifically set forth in the
Existing Agreements and this Letter Agreement, as applicable (the “Security
Interest Grants”), (C) that the Security Interest Grants secure all obligations
and liabilities of each of the undersigned to any Laurus/Kallina Related Party
under each Existing Agreement and this Letter Agreement (including interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed or allowable in such
proceeding), whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute or contingent (collectively, the
“Obligations”); and (D) that each Laurus/Kallina Related Party has all rights
and remedies of a secured creditor under the Existing Agreements, this Letter
Agreement, applicable law and in equity. To the extent not otherwise granted by
the terms of the Existing Agreements and to secure all Obligations, each
Security Party grants to each Laurus/Kallina Related Party a security interest
in all cash, cash equivalents, accounts, accounts receivable, deposit accounts,
inventory, equipment, goods, fixtures, documents, instruments (including,
without limitation, promissory notes and equity securities), contract rights,
general intangibles (including, without limitation, payment intangibles),
chattel paper, supporting obligations, investment property, letter-of-credit
rights, trademarks, trademark applications, tradestyles, patents, patent
applications, copyrights, copyright applications and other intellectual property
in which each Security Party now has or hereafter may acquire any right, title
or interest, all proceeds and products thereof (including, without limitation,
proceeds of insurance) and all additions, accessions and substitutions thereto
or therefor;
(vi) represents and warrants that except as disclosed in the disclosure schedule
attached to the September 2008 Omnibus Amendment Letter (A) all of the
representations made by or on behalf of the undersigned in the Existing
Agreements to which it is a party are true and correct in all material respects
on and as of the date hereof, (B) each of the undersigned has the corporate
power and authority to execute and deliver this Letter Agreement; (C) all
corporate action on the part of each of the undersigned (including their
respective officers and directors) necessary for the authorization of this
Letter Agreement, the performance of all obligations of the undersigned
hereunder and, the authorization, issuance and delivery of the Deferral Payment
Shares has been taken; and (D) this Letter Agreement, when executed and
delivered, will be valid and binding obligations of the undersigned; and
(vii) releases, remises, acquits and forever discharges each Laurus/Kallina
Related Party and its respective employees, agents, representatives,
consultants, attorneys, fiduciaries, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, for or because of
any matter or things done, omitted or suffered to be done by any of the Released
Parties prior to and including the date of execution hereof, and in any way
directly or indirectly arising out of or in any way connected to this letter
agreement, the Existing Agreements, this Letter Agreement and any other
document, instrument or agreement made by the undersigned in favor of a
Laurus/Kallina Related Party.

 

6



--------------------------------------------------------------------------------



 



(d) (i) As partial consideration for the Laurus/Kallina Related Parties giving
their consent to Florida Decision Corporation, formerly Pacific Decision
Sciences Corporation (“FDC”), to sell substantially all of their assets to
Customer Service Delivery Platform Corporation (“CSDPC”), as more fully
described in that certain Consent and Agreements Regarding Asset Sale dated as
of June 2, 2008 by and among the Laurus/Kallina Related Parties, Agent, the
Company and FDC (“FDC Asset Sale Consent”), FDC and the Company collaterally
assigned to Agent, for the benefit of certain of the Laurus/Kallina Related
Parties, all of their respective rights in, to and under, among other
instruments and agreements, that certain Secured Promissory Note dated June 2,
2008 from CSDPC in favor of FDC in the original principal amount of $1,800,000
(the “FDC Note”) pursuant to that certain Collateral Assignment dated as of
June 2, 2008 by FDC and D1GA to Agent (the “Collateral Assignment”). FDC and
DIGA have informed Agent that they would like to negotiate with CSDPC a proposed
discounted lump sum payment in full satisfaction of the FDC Note (the
“Compromise”) which, the Company and FDC acknowledge, requires the consent of
Agent pursuant to the terms of the Collateral Assignment. Agent hereby agrees
that it shall consent to a discounted prepayment of the FDC Note provided all of
the following terms and conditions have been satisfied (as determined by Agent
in its sole discretion):
(A) the discounted amount to be paid in satisfaction of the FDC Note (the
“Compromise Payment”) shall be not less than seventy percent (70%) of the unpaid
principal balance of the FDC Note at the time of the making of such Compromise
Payment;
(B) the Company and FDC shall direct the payor of the Compromise Payment to pay
the Compromise Payment directly to Agent in accordance with the wiring
instructions attached hereto as Exhibit A or such other wiring instructions as
supplied to the Company by Agent and shall not instruct, cause or permit any
payment of the Compromise Payment to be made to any other Person other than
Agent without Agent’s prior written consent; and
(C) the amount of the Deferral Payment shall, effective contemporaneously with
the Company and/or FDC entering into an agreement concerning a Compromise;
automatically and without the need for any further agreement on the part of the
Company or any further action on the part of any Laurus/Kallina Related Party,
be deemed increased by an additional amount of $75,000, with such amount being
deemed fully earned at such time and thereupon not subject to rebate or
proration for any reason. All provisions of this Letter Agreement referring to
the Deferral Payment shall be deemed to refer to the Deferral Payment as
increased, if applicable, pursuant to the terms of this clause (d)(i)(C). The
allocation of the Deferral Payment among the holders of the Notes set forth in
clause (b)(i) above shall be adjusted to reflect a ratable allocation of the
additional amount required to be paid pursuant to the terms of this clause
(d)(i)(C) based on the respective percentage interests the then current holders
of the Notes have in such Notes at the time such amounts are deemed earned in
accordance with this clause (d)(i)(C).
(ii) Provided no Event of Default shall have occurred and be continuing under
and as defined in any of the Existing Agreements at the time of Agent’s receipt
of the Compromise Payment, in good, cleared funds, Agent shall remit to FDC an
amount (the “FDC Retention Amount”) equal to the difference between the amount
of the Compromise Payment so received by Agent and $150,000. All amounts paid to
Agent on account of the Compromise Payment which Agent is not required to remit
to FDC in accordance with the preceding sentence (including any payments
received after the occurrence and during the continuance of any Event of Default
under and as defined in any of the Existing Agreements) shall be applied against
the then outstanding indebtedness evidenced by the Notes in such manner as the
Agent shall elect in its sole discretion.
(iii) Any amounts received by either the Company or FDC on account of the
Compromise Payment shall be held in trust for the benefit of Agent and shall be
immediately remitted by such recipient to Agent in the folic, received.

 

7



--------------------------------------------------------------------------------



 



(e) This Letter Agreement shall become effective upon satisfaction of the
following conditions precedent: (i) such certificates, instruments, documents,
agreements and opinions of counsel as may be required by the Laurus/Kallina
Related Parties or their counsel, each of which shall be in form and substance
satisfactory to the Laurus/Kallina Related Parties and their counsel, shall have
been delivered to the Laurus/Kallina Related Parties, and (ii) the Company shall
have reimbursed the Laurus/Kallina Related Parties for the full amount of all of
the Laurus/Kallina Related Parties’ attorneys’ fees and costs incurred in
connection with the preparation and negotiation of this Letter Agreement and in
connection with the closing of the transactions described herein and therein by
wire transfer of such amounts pursuant to the wiring instructions set forth on
Exhibit A.
(f) Nothing contained herein shall (i) limit in any manner whatsoever the
Company’s, each guarantor’s and each other Person’s obligation to comply with,
and the Laurus/Kallina Related Parties’ right to insist on the Company’s, such
guarantor’s and such other Person’s compliance with, each and every term of the
Existing Agreements and this Letter Agreement, or (ii) constitute a waiver of
any Event of Default or any right or remedy available to any Laurus/Kallina
Related Party, or of the Company’s, any guarantor’s or any other Person’s
obligation to pay and perform all of its obligations, in each case whether
arising under the Existing Agreements, this Letter Agreement, applicable law
and/or in equity, all of which rights and remedies howsoever arising are hereby
expressly reserved, are not waived and may be exercised by any Laurus/Kallina
Related Party at any time.
(g) The Company acknowledges that it has an affirmative obligation to make
prompt public disclosure of material agreements and material amendments to the
Existing Agreements. The Company intends to file a Folio 8-K with respect to the
transactions contemplated by this letter agreement no later than four
(4) Business Days following the date hereof, a copy of which shall be delivered
to the Laurus/Kallina Related Parties.
(h) Except as specifically amended herein, the Existing Agreements shall remain
in full force and effect, and are hereby ratified and confirmed. The execution,
delivery and effectiveness of this Letter Agreement shall not operate as a
waiver of any right, power or remedy of any Laurus/Kallina Related Party, nor
constitute a waiver of any provision of any of the Existing Agreements. This
Letter Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall be governed by and
construed in accordance with the laws of the State of New York.
(i) This Letter Agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.
[SIGNATURE PAGES FOLLOW]

 

8



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                LAURUS MASTER FUND, LTD    
 
           
 
  By:   Laurus Capital Management LLC,    
 
      its investment manager    
 
           
 
  By:   /s/ Scott Bluestein
 
Name: Scott Bluestein    
 
      Title:   Authorized Signatory    
 
                KALLINA CORPORATION    
 
           
 
  By:   Laurus Capital Management LLC,    
 
      its investment manager    
 
           
 
  By:   /s/ Scott Bluestein
 
Name: Scott Bluestein    
 
      Title:   Authorized Signatory    
 
                VALENS U.S. SPV I, LLC         VALENS OFFSHORE SPV I, LTD.      
  VALENS OFFSHORE SPV II, CORP.    
 
           
 
  By:   Valens Capital Management LLC,    
 
      its investment manager    
 
           
 
  By:   /s/ Scott Bluestein
 
Name: Scott Bluestein    
 
      Title:   Authorized Signatory    
 
                LV ADMINISTRATIVE SERVICES, INC.
as Agent    
 
           
 
  By:   /s/ Scott Bluestein    
 
           
 
      Name: Scott Bluestein    
 
      Title:   Authorized Signatory    
 
                PSOURCE STRUCTURED DEBT LIMITED    
 
           
 
  By:   PSource Capital Limited, its    
 
      investment manager    
 
           
 
  By:   /s/ John Gilfillan    
 
           
 
      Name: John Gilfillan    
 
      Title:   Authorized Signatory    

 

9



--------------------------------------------------------------------------------



 



          CONSENTED AND AGREED TO:    
 
        DIGITAL ANGEL CORPORATION
(f/k/a Applied Digital Solutions, Inc.)    
 
       
By:
  /s/ Lorraine M. Breece
 
Name: Lorraine M. Breece    
 
  Title:   SVP, CFO    
 
        DESTRON FEARING CORPORATION
(f/k/a Digital Angel Corporation)    
 
       
By:
  /s/ Lorraine M. Breece    
 
       
 
  Name: Lorraine M. Breece    
 
  Title:   SVP, CFO    
 
        DIGITAL ANGEL TECHNOLOGY CORPORATION    
 
       
By:
  /s/ Lorraine M. Breece    
 
       
 
  Name: Lorraine M. Breece    
 
  Title:   SVP, CFO    
 
        DIGITAL ANGEL INTERNATIONAL, INC.    
 
       
By:
  /s/ Lorraine M. Breece    
 
       
 
  Name: Lorraine M. Breece    
 
  Title:   SVP, CFO    
 
        FEARING MANUFACTURING CO. INC.    
 
       
By:
  /s/ Patricia M. Petersen    
 
       
 
  Name: Patricia M. Petersen    
 
  Title:   Secretary    
 
        FLORIDA DECISION CORPORATION
(f/k/a Pacific Decision Sciences Corporation)    
 
       
By:
  /s/ Patricia M. Petersen    
 
       
 
  Name: Patricia M. Petersen    
 
  Title:   Secretary    

 

10



--------------------------------------------------------------------------------



 



EXHIBIT A
Wiring Instructions
Capital One Bank NA
404 Fifth Ave, New York, NY
ABA# 021407912
LV Administrative Services
Account #270-406-0132
Reference: DIGA

 

11